Citation Nr: 0936865	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a shell fragment wound of 
the left first finger, and if so, whether service connection 
should be granted.  

	
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the Veteran's claim to 
reopen the previously-denied claim for entitlement to service 
connection for a shell fragment wound of the left first 
finger.  In June 2006, the Board remanded this case for 
additional development.

The issue of  service connection for a shell fragment wound 
of the left first finger is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1968 rating decision denied the 
Veteran's claim for service connection for a shell fragment 
wound of the left hand, first finger. 

2.  The evidence received since the last, prior, final denial 
on any basis, in November 1968 considered in conjunction with 
the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in November 1968, which 
denied service connection for a shell fragment wound of the 
left hand, first finger, is final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a shell fragment wound of 
the left first finger.   38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In June 1968, the Veteran filed a claim for service 
connection for a shell fragment wound of the left first 
finger.  In November 1968, the RO in Salt Lake City, Utah, 
denied that claim because the record did not show the injury 
was incurred during service.  The Veteran was notified of the 
adverse decision in November 1968, but he did not file a 
notice of disagreement with respect to that decision.  The 
decision therefore became final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the November 1968 rating decision, the only evidence 
that the Veteran has submitted is photographs of a soldier in 
uniform with a small bandage on his left first finger, 
holding a rifle or holding large ammunition shells.  The 
Veteran implies these pictures corroborate that he injured 
his left first finger during service.  Since that existing 
evidence was not previously submitted to the RO, it is 
"new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  As 
discussed more fully below, one of the requirements for 
service connection is that an injury or disease was incurred 
during service.  38 C.F.R. § 3.303.  The bandage is an 
indication of an inservice injury.  So the new evidence is 
material evidence as well.  

Since the claims file contained no physical evidence to 
corroborate the Veteran's claim that he incurred a shell 
fragment wound during service, this new and material 
photographic evidence was neither cumulative nor redundant of 
the evidence of record in November 1968 (the time of the last 
final denial of the claim sought to be reopened).  Finally, 
the new and material evidence, when considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  As a result, the standard for new 
and material evidence has been met.  The claim is reopened, 
and to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any 



errors with respect to such notice could not have prejudiced 
the Veteran.  Thus, no discussion of that notice is necessary 
here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a shell fragment wound 
of the left first finger is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration. 

There is credible evidence of in-service injury.  The 
Veteran's military occupational specialty was as a basic 
field artilleryman and his personnel records show he was 
assigned as a cannoneer during his service in Vietnam.  His 
statements that he received a shrapnel wound when serving as 
a cannoneer in Vietnam is consistent with the records of his 
service.  He has also submitted photographs that show that 
his first finger of the left hand was bandaged.  To be sure, 
there is nothing in the photograph to show when they were 
taken, but the photographs do indicate that the finger was 
injured during service.  Additionally, the Veteran filed his 
original claim for service connection for a shrapnel wound 
only seven months after discharge from service and the 
October 1968 C&P examiner found evidence of a shrapnel wound 
less than one year after the Veteran was discharged from 
service.  

In his March 2004 notice of disagreement, the Veteran 
indicated that he currently is unable to move his left first 
finger fully.  Given the existence of an in-service injury 
and the Veteran's current complaints of left first finger 
symptomatology, the Board finds that a VA examination is 
required.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his left first finger.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to the diagnosis of all left first finger 
disorders found to be present.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed left first finger 
disability had its onset during active 
service or is related to the Veteran's in-
service shrapnel wound.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the Veteran's 
claim on appeal. If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


